Citation Nr: 0945121	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a rating higher than 40 percent for L5-S1 
disc degeneration with spondylolisthesis and spondylolysis.  

2. Entitlement to a compensable rating for radiculopathy of 
the right lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1976 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2009, the Veteran's representative argued that 
the Veteran's lumbar spine disability continues to 
deteriorate with increasing pain to include radiating pain 
into the right lower extremity.  As the evidence suggests a 
material change in the disability since the Veteran was last 
examined by VA in August 2006, a reexamination is necessary 
under 38 C.F.R. § 3.327.

In October 2007, the Veteran's representative raised the 
claim for a total disability rating for compensation based on 
individual unemployability.  A claim of unemployability 
expressly raised is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
a health-care professional other than the 
VA examiner, who conducted the VA 
examination in August 2006, to determine 
the current severity of the low back 
disability. 

The examiner is asked to describe:  range 
of motion in degrees of flexion; 
ankylosis; objective neurological 
abnormalities to include incomplete 
paralysis of the sciatic nerve 
established by electrodiagnostic testing; 
and the total duration of incapacitating 
episodes, if any.  

The examiner is asked to report any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion) as 
well as weakness, excess fatigability, 
incoordination, or pain on movement.  The 
examiner should also address whether 
there is additional functional loss 
associated with flare-ups.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.

The claims folder should be made 
available to the examiner for review.  

2. Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 

3. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


